Citation Nr: 0523752	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to 
December 18, 2003

2.  Entitlement to an initial evaluation in excess of 50 
percent on or after December 18, 2003.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective from August 16, 2002.  The veteran, who had active 
service from April 1971 to January 1975, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

The Board remanded the case for additional development in 
January 2004 and August 2004, and as will be discussed below, 
pursuant to the those Board remands, the RO scheduled the 
veteran for several VA examinations for which he failed to 
report.  As such, the Board finds that the RO attempted to 
complete the development requested in the January 2004 and 
August 2004 Board remands and complied with the remand 
instructions. Stegall v. West, 11 Vet. App, 268 (1998).  The 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to December 18, 2003, the veteran's PTSD has not 
been shown to have been productive of panic attacks more than 
once a week; difficulty understanding complex commands; 
impaired judgment; circumstantial, circumlocutory, or 
stereotyped speech; flattened affect; or, difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  On or after December 18, 2003, the veteran's PTSD has not 
been shown to have been productive of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
impaired impulse control; spatial disorientation; difficulty 
in adapting to stressful circumstances; neglect of personal 
appearance or hygiene; inability to establish and maintain 
effective relationships; or near continuous panic or 
depression affecting ability to function independently.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to December 18, 2003 have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2004).  

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD on or after December 18, 2003 have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the November 
2002 and March 2004 rating decisions as well as the February 
2003 and March 2004 Statements of the Case and the March 
2004, November 2004, and March 2005 Supplemental Statements 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations, including the schedular criteria, and 
the reasons his claims were denied.  In addition, the RO sent 
a letter to the veteran in June 2002 in connection with his 
claim for service connection for PTSD.  The letter 
specifically informed him of what VA was doing to assist and 
what was needed from him.  That letter obviously did not 
address the issue of entitlement to a higher initial 
evaluation for the veteran's PTSD, as service connection had 
not been established for the disability at that time.  
However, it has been determined by VA's Office of the General 
Counsel (OGC) that, when a claim of service connection is 
granted and the veteran submits a notice of disagreement in 
which he raises the new issue of entitlement to an increased 
rating for the disability in question, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, the OGC concluded that the 
RO's only obligation under such circumstances is to develop 
or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, no further notice is 
required in connection with the veteran's claims for a higher 
initial evaluation.  Nevertheless, the Board notes that an 
additional letter was sent to the veteran in February 2004 in 
connection with his claim for a higher initial evaluation for 
PTSD.  That letter notified him of the provisions of the VCAA 
as well as what evidence was necessary to establish 
entitlement to an increased evaluation.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  Additionally, Melvin Canell, Ed.D. submitted two 
examination reports dated in April 2002 and January 2004.  
The RO sent a letter to Dr. Canell in June 2002, which 
informed him that his April 2002 examination was inadequate 
for the purpose of evaluating the veteran's service-connected 
PTSD.  The letter notified him of the reasons for that 
determination and explained what must be included in order 
for an examination report to be considered sufficient.  Dr. 
Canell was asked to respond within 60 days; however, no 
response was received from him.  The RO sent another letter 
to Dr. Canell in December 2004 that informed him that April 
2002 and January 2004 evaluation reports did not adequately 
address all of the criteria necessary for evaluating PTSD.  
He was notified as to what information and findings must be 
included in such a report and was provided VA examination 
worksheets for a review examination for PTSD as well as 
social and industrial worksheets.  A response was requested 
within 60 days, but once again, Dr. Canell did not respond to 
the letter.  

In addition, the veteran was scheduled for VA examinations in 
December 2004, February 2005, and April 2005, but he failed 
to report for all of those examinations.  The Board notes 
that letters were sent to the veteran in September 2004, 
December 2004, and February 2005 informing him that the Board 
had remanded the case for a VA examination in connection with 
his claim.  Those letters also stated that the failure to 
report for a VA medical examination may have adverse 
consequences, including the possible denial of his claim.  
The Board does observe the contention made by the veteran's 
representative that the veteran was unable to report for the 
examinations in Omaha, Nebraska due to numerous reasons, 
including his poor health, his inability to travel far 
distances, and his financial situation.  However, the Board 
also notes that the RO purposely scheduled the February 2005 
VA telemedical examination in North Platte, Nebraska to 
accommodate the veteran.  Nevertheless, when called by VA 
personnel, the veteran stated that he was unable to make the 
appointment because he was on his postal route.

The Board also observes that the veteran's representative has 
submitted numerous statements disputing the need for a 
current VA examination.  Among his numerous arguments, the 
veteran's representative has contended that a current VA 
medical examination is unnecessary in this case because the 
Board must base its decision on the evidence used by the RO 
and that the sole purpose of obtaining such an opinion is to 
simply rebut the private medical evidence.  He also argues 
that it is unnecessary to have a VA examination to 
distinguish the veteran's other psychiatric diagnoses from 
his PTSD, as those other diagnoses are irrelevant.  However, 
in reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  
The Board also has the authority to request further 
development if it is essential for a proper appellate 
decision. 38 U.S.C.A. §38 C.F.R. § 19.9 (2004).  As such, the 
Board is not required to use only the evidence considered by 
the RO in its initial unfavorable decision.  In addition, as 
will be discussed below, the April 2002 and January 2004 
private medical evaluations do not contain adequate findings 
for the purpose of evaluating the veteran's PTSD.  In 
particular, those examination reports do not address all of 
the pertinent rating criteria necessary for evaluating mental 
disorders under 38 C.F.R. § 4.130.  Further, the Board notes 
that the veteran's other psychiatric diagnoses are relevant 
to this case, as the veteran is not entitled to an increased 
evaluation based upon symptomatology attributable to other 
nonservice-connected disorders.  Based on the foregoing, the 
Board is of the opinion that a VA examination was necessary 
in this case, as evidenced by the previous remands ordering 
further development.  

The Board also notes that the Court has held that the 
Secretary has the authority to schedule a veteran for an 
examination for confirmation purposes without explicitly 
advising the veteran of compelling reasons for the necessity 
of the examination. Kowalski v. Nicholson, U.S. Vet. App. 
No. 02-1284 (June 8, 2005).  Further, the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  Simply put, the 
Board finds that disposition of the appellant's claims is 
appropriate.


Background and Evidence

A rating decision dated in November 2002 granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from August 16, 2002.  That 
determination was based on a review of the veteran's service 
medical records, service records, stressor letter, and 
information obtained from the Internet as well as on the 
findings of a private medical examination performed in April 
2002.  A February 2003 rating decision later granted an 
earlier effective date of May 3, 2002 for the award of 
service connection for PTSD, and a subsequent rating decision 
dated in March 2004 increased the veteran's disability 
evaluation for PTSD to 50 percent effective from December 18, 
2003.   During the pendency of the appeal, the veteran's 30 
percent and 50 percent disability evaluations have remained 
in effect until the present time.

In April 2002, Melvin Canell, Ed. D. submitted a letter in 
which he reiterated the veteran's past history, including the 
stressors he was exposed to during his military service.  Dr. 
Canell also reviewed the veteran's work history and noted 
that he was working as a mail carrier at the time of his 
examination.  

Dr. Canell also indicated that the veteran reported having 
trouble with groups and that he was a loner and had nothing 
to do with his sister.  The veteran related that he 
occasionally went to church for small gatherings with people 
he had known his whole life, as he could not tolerate being 
in large crowds.  He belonged to the American Legion, but 
noted that he did not attend meetings.  It was also noted 
that the veteran was married and had three daughters, and he 
indicated that his home life was pleasant.  Dr. Canell noted 
that he appeared to be the type of individual that was 
solitary in his general approach to others, but stated that 
this reclusiveness was more of avoidance and that such a 
trait was not completely unacceptable from a mental health 
professional point of view.

The veteran described having flashbacks that he usually 
experienced one or two times a month, and he indicated that 
he had a very poor appetite as well as initial and medial 
insomnia.  Dr. Canell stated that the veteran was dressed 
appropriately, very well groomed, and clean.   He also noted 
that the veteran had a constant display of a blunted affect, 
but further indicated that the veteran's expression and 
mental status changed upon the realization that they both 
knew the same person.  Following that realization, the 
veteran's flow of conversation and thought became more 
spontaneous and his general thinking seemed clearer.  His 
articulation and syntax were well within intelligible limits.  
Dr. Canell commented that the veteran's affect and mood 
revealed a little more of the modulation of mood and that at 
the very least he was affectually redirectable. He further 
stated that the veteran's affect and mood as well as his 
general speech were indicative of his distress and general 
depression, but not nearly as severe as it was in the initial 
portion of the evaluation.  

Dr. Canell indicated that the veteran's mental content did 
not reveal any particular preoccupation, delusion, 
compulsion, or paranoid ideation.  He denied experiencing any 
psychotic symptoms that would be associated with 
hallucinations, thought broadcasting, thought insertion, 
alien control of ideas, ideas of reference, or illusions.  
His sensorium appeared to be operating adequately, except for 
his difficulty hearing.  He was oriented in all spheres and 
was completely aware of his environment.  His intellectual 
capacity appeared to be within normal limits, but Dr. Canell 
did note that the veteran was suspicious as to why he was 
asking certain questions about his intellect.  He was 
thereafter particularly poor with certain situations, which 
covered up that which was abstract.  He did fairly well 
concretely with general information, but he was very poor 
with arithmetic and immediate memory.  His insight into his 
own difficulty appeared to be fair, if not good, and his 
judgment was considered to be within normal limits.  

Dr. Canell stated that the veteran otherwise appeared to be a 
fairly typical man who was going to work, operating fairly 
well in his job, and despite the fact he did not want to be 
around people, seemed to do fairly well as mail carrier who 
would have to deal with people in some circumstances.  He 
also commented that the veteran respected and cared for his 
family quite well and dealt with them in a manner in which 
one would expect from a family man.  Dr. Canell diagnosed the 
veteran with chronic PTSD, dysthymic disorder, and avoidant 
personality with schizoid features.  He indicated that the 
veteran had severe difficulty with socialization as well as 
problems in the avoidance of memory, especially from 
traumatic experiences of war.  The veteran's global 
assessment of functioning (GAF) score was listed as 49.

In January 2004, Dr. Canell reevaluated the veteran at which 
time he noted that the veteran's coping mechanisms were not 
quite up to par and were considered to be part of his 
personality disorder at the time of his initial evaluation in 
April 2002.  He also noted that the veteran's PTSD was severe 
enough at that time to accompany a depression that was 
untreated and revealed characteristic symptoms of 
irritability, memory loss, asexual behavior, and general 
amotivation.

Upon reevaluation in April 2002, Dr. Canell stated that that 
there had been a marked deterioration of the veteran's 
personality and general psychological functioning and 
commented and that his lifestyle was very restrictive.  He 
indicated that the veteran slept very poorly and experienced 
nightmares and insomnia, but he did note the veteran's belief 
that he might have sleep apnea.  The veteran no longer 
attended church and stated that he hated to meet people when 
he delivered the mail.  He also noted that he avoided crowds, 
as he became paranoid around other people, and indicated that 
he was extremely irritable and reported having a severe 
startle response.  The veteran continued to live with his 
wife and rarely went out, except for work or for a meal. Dr. 
Canell commented that the veteran's reclusiveness was still 
avoidant in clinical nature, but that there was almost a 
schizoid response to others in that he really did not feel 
the need to be around people, nor was he reinforced when that 
happened.  

The veteran continued to work as a mail carrier, but he did 
describe some difficulties that interfered with his job, such 
as missing a mailbox and drifting off the road.  It was noted 
that the veteran took an occasional bath and performed the 
amount of grooming necessary to go to work, but did virtually 
nothing else.  As such, Dr. Canell considered this to be a 
marked deterioration in his daily routines and personal 
habits as well as an exacerbation of his psychiatric 
disorders.  

A mental status examination revealed the veteran's speech and 
language to be the same as they were upon his initial 
evaluation in April 2002.  His general affectual response 
appeared to be more serious than before in terms of 
depressive features.  His mood did not modulate, and his 
depression was fairly pervasive, but he was a little more 
variable with his anxiety.  The veteran's mental content was 
free of delusion or compulsion, but he was obsessed with 
survivor guilt.  He was too upset to perform a satisfactory 
cognition examination, but his sensorium were still within 
fair limits.  His immediate recall was extremely impaired, 
and his focus was poor on virtually any subject discussed.  
As such, Dr. Canell commented that his concentration had 
diminished.  The veteran was noted to have good insight into 
his own difficulty, but his judgment for everyday events was 
quite poor, as was his ability to think in terms of long-term 
planning.  

Dr. Canell diagnosed the veteran with chronic PTSD, recurrent 
and moderate major depression, and personality not otherwise 
specified with prominent and avoidant schizoid features.  His 
GAF score was listed as 40.  Dr. Canell also stated that the 
veteran had self-esteem issues, problems with survival guilt, 
difficulty in relating to others, and an inability to really 
work with any semblance of efficiency of his meager job.

VA medical records dated from April 2004 to October 2004 
indicate that the veteran was seen in 2004 at which time he 
stated that he did not feel as though his medication were 
helping his PTSD and depression.


Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  More specifically, he claims that 
the current evaluations assigned for his disorder do not 
accurately reflect the severity of the symptomatology 
associated with that disability.

During the pendency of the appeal, the veteran's disability 
evaluation for his PTSD was increased to 50 percent effective 
from December 18, 2003.  However, applicable law mandates 
that when a veteran seeks an increased evaluation, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal and as such, it 
remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran. 
38 C.F.R. § 4.3.  A veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, but where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  

The veteran is currently assigned a 30 percent disability 
evaluation prior to December 18, 2003 and a 50 percent 
disability evaluation thereafter pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).  Under Diagnostic Code 
9411, a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The use of the terms "such as" is in the general rating 
formula for mental disorders in 38 C.F.R. § 4.130 (2004) 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating. See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings. 
Id.  The use of the phrase "such symptoms as," followed by 
a list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation. Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code. Id. At 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in 1994, fourth edition (DSM-IV). Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effect that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular code, the appropriate, equivalent rating will be 
assigned. Id.  In addition, when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission. 38 C.F.R. § 4.126 (2004).

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to service-connected condition.  

I.  Entitlement to an Initial Evaluation in Excess of 30 
Percent for PTSD Prior to December 18, 2003

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an initial evaluation in 
excess of 30 percent prior to December 18, 2003.  The Board 
acknowledges Dr. Canell's April 2002 findings that the 
veteran had poor immediate recall as well as his January 2004 
statement that in April 2002 the veteran's PTSD was 
accompanied by depression with the characteristic symptoms of 
general amotivation and memory loss.  However, the medical 
evidence of record does not show the veteran to exhibit most 
of the symptoms described in the criteria for a 50 percent 
disability evaluation.

For example, the medical evidence of record does not show the 
veteran to have panic attacks more than once a week, 
difficulty understanding complex commands, impaired judgment, 
or circumstantial, circumlocutory, or stereotyped speech.  In 
fact, Dr. Canell stated that the veteran's judgment was 
considered to be within normal limits, and despite Dr. Canell 
stating that the veteran's general speech was indicative of 
his distress and general depression, his flow of conversation 
and thought was spontaneous, and his articulation and syntax 
were well within intelligible limits.  

Turning to the issue of difficulty in establishing and 
maintaining effective work and social relationships, the 
Board acknowledges the veteran's reports that he had trouble 
with groups and that he was a loner.  In this regard, he 
related that he occasionally went to church for small 
gatherings with people he had known his whole life, as he 
could not tolerate being in large crowds.  He also reported 
belonging to the American Legion, but noted that he did not 
attend meetings.  As such, it appears that the veteran 
disliked dealing with large groups of people as opposed to 
having actual difficulty establishing and maintaining 
relationships, as he was able to attend church with people he 
knew and belonged to an organization.  In fact, it was noted 
that the veteran was married and had three daughters, and he 
indicated that his home life was pleasant.  Dr. Canell also 
commented that the veteran respected and cared for his family 
quite well and dealt with them in a manner in which one would 
expect from a family man.  Further, despite Dr. Canell's 
observation that the veteran appeared to be the type of 
individual that was solitary in his general approach to 
others, he also stated that this reclusiveness was more of 
avoidance and that such a trait was not completely 
unacceptable from a mental health professional point of view.   
The Board also notes that the veteran has maintained full-
time employment as a mail carrier, and the medical evidence 
of record does not indicate that he had any difficulty with 
his work relationships.  In fact, Dr. Canell stated that he 
seemed to do fairly well as mail carrier who would have to 
deal with people in some circumstances.  Thus, the medical 
evidence of record does not show the veteran to have 
difficulty establishing and maintaining effective work and 
social relationships.

With respect to the issue of flattened affect, the Board 
observes that the veteran had a constant display of blunt 
affect during the initial portion of the April 2002 
evaluation.  However, Dr. Canell also commented that the 
veteran's affect and mood revealed a little more of the 
modulation of mood and that at the very least he was 
affectually redirectable.  He further stated that the 
veteran's affect and mood was indicative of his distress and 
general depression, but not nearly as severe as it was in the 
initial portion of the evaluation.  As such, the veteran's 
affect varied throughout the duration of his evaluation and 
did not remain blunt.

The Board would also observe that the veteran was evaluated 
in April 2002 as having a GAF score of 49.  A GAF score 
ranging from 41 to 50 is contemplated for serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition of the American Psychiatric Association in the 
rating schedule).   However, the Board points out that this 
score did not accurately reflect the veteran's level of 
social and occupational impairment at that time, as Dr. 
Canell did not indicate any serious symptoms, such as 
suicidal ideation or severe obsessional rituals, and the 
veteran has been able to maintain full-time employment.  In 
fact, the veteran's mental content did not reveal any 
particular preoccupation, delusion, compulsion, or paranoid 
ideation, and he denied experiencing any psychotic symptoms 
that would be associated with hallucinations, thought 
broadcasting, thought insertion, alien control of ideas, 
ideas of reference, or illusions.  In addition, Dr. Canell 
had reviewed the veteran's work history and noted that he was 
working as a mail carrier at the time of his examination.  
Dr. Canell stated that the veteran otherwise appeared to be a 
fairly typical man who was going to work, operating fairly 
well in his job, and despite the fact he did not want to be 
around people, seemed to do fairly well as mail carrier who 
would have to deal with people in some circumstances.  

When all of the evidence of record and findings contained 
therein are considered, the Board is of the opinion that that 
the veteran has not been shown to have occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
Accordingly, the Board finds that the schedular criteria for 
a 50 percent disability evaluation prior to December 18, 2003 
have not been met.  


II.  Entitlement to an Initial Evaluation in Excess of 50 
Percent for PTSD on or after December 18, 2003

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an initial evaluation in 
excess of 50 percent on or after December 18, 2003.  At the 
outset, the Board notes that the adjudication of this issue 
has been made significantly more difficult by the veteran's 
failure to report for numerous VA examinations.  According to 
38 C.F.R. § 3.655, in an original compensation claim, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record.  

In this case, the Board does acknowledge the January 2004 
findings of Dr. Canell's evaluation, including his statements 
that that there had been a marked deterioration of the 
veteran's personality and general psychological functioning 
and that his lifestyle was very restrictive.  The Board also 
observes that the veteran had extremely impaired immediate 
recall as well as poor focus, concentration, and judgment.  
However, the medical evidence that has been obtained does not 
show the veteran to exhibit most of the symptoms described in 
the criteria for a 70 percent disability evaluation. 

For example, the medical evidence of record does not show the 
veteran to have suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near continuous panic, 
impaired impulse control, spatial disorientation, or 
difficulty in adapting to stressful circumstances.  In fact, 
Dr. Canell indicated that the veteran's speech remained the 
same as it was during the April 2002 evaluation, and his 
mental content was free of delusion or compulsion.  He was 
also noted to have good insight.

Turning to the issue of neglect of personal appearance and 
hygiene, the Board acknowledges Dr. Canell's comment that the 
veteran had a marked deterioration in his daily routines and 
personal habits.  However, Dr. Canell also noted that the 
veteran took an occasional bath and that he performed the 
amount of grooming necessary to go to work.  As such, the 
veteran's personal appearance and hygiene appear to be 
sufficient for the purposes of work and do not demonstrate 
occupational or social impairment.

With respect to the issue of inability to establish and 
maintain effective relationships, the Board observes that the 
veteran told Dr. Canell that he no longer attended church and 
that he hated to meet people when he delivered the mail.  He 
also noted that he avoided crowds and rarely went out, except 
for work or for a meal.  However, Dr. Canell commented that 
the veteran's reclusiveness was still avoidant in clinical 
nature, but that there was almost a schizoid response to 
others.  To the extent that the veteran's reclusiveness is 
attributable to his diagnosis of a personality disorder not 
otherwise specified with prominent and avoidant schizoid 
features, the Board observes that such a disorder is not 
service-connected. See Mittleider v. West, 11 Vet. App. 181 
(1998).  In addition, the Board acknowledges Dr. Canell's 
statement that the veteran has difficulty in relating to 
others, yet also notes that the veteran has maintained an 
effective relationship with his wife and children for many 
years.  As such, the veteran may have difficulty establishing 
relationships, but he has not been shown to have the 
inability.  Thus, the inability to establish and maintain 
effective relationships due to PTSD has been reported, but 
not confirmed by the medical evidence of record.

As to the issue of near continuous depression affecting the 
ability to function independently, there is no doubt that 
veteran has depression, as Dr. Canell diagnosed him with 
moderate and recurrent major depression.  Nevertheless, the 
medical evidence of record does not show that his ability to 
function independently is affected by such depression.  In 
fact, the veteran has been able to maintain full-time 
employment as a mail carrier, which demonstrates independent 
functioning.
 
The Board again emphasizes that the medical evidence of 
record does not show the veteran to exhibit most of the 
symptoms described in the criteria for a 70 percent 
disability evaluation, as there is no evidence of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near continuous panic, impaired impulse control, 
spatial disorientation or difficulty in adapting to stressful 
circumstances.  Further, despite Dr. Canell's statement that 
the veteran was unable to really work with any semblance of 
efficiency at his meager job, the Board notes that the 
veteran has been able to maintain full-time employment as a 
mail carrier, which indicates an ability to function in an 
independent, appropriate, and effective manner.  

The Board would also observe that the veteran was evaluated 
in January 2004 as having a GAF of 40.  A GAF score 31 and 40 
reflects some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  A GAF score 
ranging 41 to 50 is contemplated for serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning. See 38 C.F.R. §§ 4.125, 
4.130 (incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).   However, the Board 
points out that this score did not accurately reflect the 
veteran's level of social and occupational impairment at that 
time, as Dr. Canell did not indicate any impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood.  In fact, the veteran does not even have 
the symptoms necessary for a higher GAF score ranging between 
41 to 50, as he has not been shown to have serious symptoms, 
such as suicidal ideation or severe obsessional rituals.  

When all of the evidence of record and findings contained 
therein are considered, the Board is of the opinion that that 
the veteran has not been shown to have occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
Accordingly, the Board finds that the schedular criteria for 
a 70 percent evaluation on or after December 18, 2003 have 
not been met.  


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's disability.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's PTSD under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  




ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to December 18, 2003 is denied.

An initial evaluation in excess of 50 percent on or after 
December 18, 2003 is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


